Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites “A seat belt device comprising: a webbing comprising a lap belt and a shoulder belt, at least a portion of the lap belt being configured to be disposed to extend in a vehicle-width direction at a location extending along a front of an abdomen of an occupant, at least a portion of the shoulder belt being configured to be disposed obliquely relative to the vehicle width direction at a position extending along a front of a chest of the occupant; a locking tongue comprising a slit that is provided to insert an intermediate portion of the webbing therein, the locking tongue being provided between the lap belt and the shoulder belt, the locking tongue being configured to be coupled to a vehicle body when the occupant fastens the seat belt device, the locking tongue being configured to undergo a change from a free state to a lock state in accordance with a collision or a warning of the collision of a vehicle, the free state being a state in which the webbing is capable of passing between a side of the lap belt and a side of the shoulder belt, the lock state being a state in which the webbing is not capable of passing between the side of the lap belt and the side of the shoulder belt; and a guide configured to displace a location on the shoulder belt that is adjacent to the locking tongue in a direction away from the occupant in the vehicle-width 
The prior art of record does not disclose “wherein a portion of the guide extends into the locking tongue and the guide adjusts in position relative to the locking tongue to displace the location of the shoulder belt in response to the change from the free state to the lock state of the locking tongue”.
Independent claim 2 recites “A seat belt device comprising: a webbing comprising a lap belt and a shoulder belt, at least a portion of the lap belt being configured to be disposed to extend in a vehicle-width direction at a location extending along a front of an abdomen of an occupant, at least a portion of the shoulder belt being configured to be disposed obliquely relative to the vehicle width direction at a position extending 2 SGR/36032347.1U.S. Patent Application No. 17/083,694Attorney Docket No. 032405.582along a front of a chest of the occupant; a locking tongue comprising a slit that is provided to insert an intermediate portion of the webbing therein, the locking tongue being provided between the lap belt and the shoulder belt, the locking tongue being configured to be coupled to a vehicle body when the occupant fastens the seat belt device, the locking tongue being configured to undergo a change from a free state to a lock state in accordance with a collision or a warning of the collision of a vehicle, the free state being a state in which the webbing is capable of passing between a side of the lap belt and a side of the shoulder belt, the lock state being a state in which the webbing is not capable of passing between the side of the lap belt and the side of the 
The prior art of record does not disclose “wherein the locking tongue comprises a main body and a movable member, the main body being provided to insert the webbing therein, the movable member being mounted at the main body to be displaceable relative to the main body and restraining the webbing in the lock state, and the guide is coupled to the movable member or is integrally molded with the movable member”.
Independent claim 5 recites “A seat belt device comprising: a webbing comprising a lap belt and a shoulder belt, at least a portion of the lap belt being configured to be disposed to extend in a vehicle-width direction at a location extending along a front of an abdomen of an occupant, at least a portion of the shoulder belt being3 SGR/36032347.1U.S. Patent Application No. 17/083,694 Attorney Docket No. 032405.582configured to be disposed obliquely relative to the vehicle width direction at a position extending along a front of a chest of the occupant; a locking tongue comprising a slit that is provided to insert an intermediate portion of the webbing therein, the locking tongue being provided between the lap belt and the shoulder belt, the locking tongue being configured to be coupled to a vehicle body when the occupant fastens the seat belt device, the locking tongue being configured to undergo a change from a free state 
The prior art of record does not disclose “wherein the locking tongue is caused to undergo the change from the free state to the lock state by an actuator, and wherein the seat belt device comprises a controller that causes the actuator to be operated in accordance with the collision or the warning of the collision of the vehicle”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614